DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (U.S. Patent 1,624,421).
Meyer discloses a surface-formation equipment including a blade (9, 10) having a planar ground contacting and forming surface (Figure 3, for example).  The surface is in the same plane as traction points (7, 8) of a mobile unit (Figure 1).  It would have been obvious to one of ordinary skill at the time of the invention to have mounted the equipment while in the position shown in Figure 1.  This would naturally be the most efficient position since the equipment is simply resting on the ground.  Because the equipment is designed to rest on the ground in operation, the equipment-engaging support (16-23, 25, 26 and 31-34) of the mobile unit (5) is deemed to meet the recitation of a minimum height when positioned in the manner of Figure 1.  Further, it would have been obvious to one of ordinary skill at the time of the invention to have arranged this position as “a minimum height” in order to maximize the ability to lift and/or adjust angles of the equipment via levers (23, 31).
Regarding claims 2, 11 and 19, Meyer includes optional blades (page 2, lines 53-56).
Regarding claims 4 and 12, Meyer discloses tilting for forming at least a road crown and discloses the ability to lift.  Further, the examiner takes Official notice that it is known to tilt 
Meyer discloses wheels (7, 8).
Meyer is rearward of the mobile unit and the support is located centrally on the mobile unit; however, the examiner takes Official notice that it is known to position beam type surface formation equipment and supports thereof forwardly of a mobile unit (attachments for skid steer vehicles, for example).  It would have been obvious to one of ordinary skill at the time of the invention to have configured Meyer in this manner in order to suit a particular application, such as being more readily useable with a skid steer type vehicle.
The surface-formation equipment is secured to the equipment-engaging support of the mobile unit (Figure 1).

Allowable Subject Matter
Claims 7, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 13 November 2020 have been fully considered but they are moot in view of the new grounds of rejection.  While the differences between the relied upon art and the present invention is noted, applicant is not entitled such a narrow reading of “rigidly interconnecting.”  Blade (9), which is surface-formation equipment, is rigidly attached to the draft bars (25), which is the equipment-engaging support that facilitates movement with the tractor during operation.  Looking to page 1, line 99 through page 2, line 4, Meyer specifically uses the phrase “rigidly attached” to describe the relationship between the blade and the support.  This is sufficient to meet claim recitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671